Citation Nr: 1821215	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-41 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968, and from April 1970 to February 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2013 and promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been examined for his PTSD since February 2013, more than five years ago.  The Board notes with interest that he was, in June 2017, started on a psychotropic medication in conjunction with treatment by Dr. H.J.  While it is not clear from the record that this prescription resulted from a worsening of symptoms, the Board cannot exclude that possibility and finds that a more contemporaneous VA examination is warranted before a decision can be rendered.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary releases, take steps to obtain updated VA and private treatment records (specifically from Dr. H.J.) regarding PTSD.

2.  Afford the Veteran a VA mental health examination, with a psychiatrist or psychologist who has reviewed his entire claims file.  This examiner must describe all subjective complaints and objective symptoms and must provide an opinion as to the effect of these symptoms on the Veteran's social and occupational functioning.  All findings and opinions must be supported by a rationale in a typewritten report.

3.  Then, readjudicate the Veteran's claim.  If the determination remains less than fully favorable, furnish him with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




